Citation Nr: 1028126	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for pulmonary tuberculosis 
with segmental resection of the left upper lobe, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1965.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Cleveland, Ohio, VA 
Regional Office (RO).  

The Board notes that in February 2007, the agency of original 
jurisdiction (AOJ) increased the evaluation for pulmonary 
tuberculosis with segmental resection of the left upper lobe to 
60 percent.  Since the increase to 60 percent did not constitute 
a full grant of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in May 2010.  A transcript of the hearing has 
been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks a higher evaluation for the degree of 
impairment due to his service-connected pulmonary tuberculosis 
with segmental resection of the left upper lobe.  While not 
required to remand an appealed claim solely because of the 
passage of time since an otherwise adequate examination report 
was prepared, in this case, the Veteran has asserted that 
service-connected pulmonary tuberculosis with segmental resection 
of the left upper lobe has undergone an increase in severity and 
the Board finds that further development is required in that 
regard.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a total disability based on 
individual unemployability (TDIU) claim is part of an increased 
rating claim when such claim is raised by the record.  
At the hearing, he testified that since the most recent VA 
examination in January 2008, he has had inpatient treatment with 
an increased need for oxygen, and that he has received Social 
Security Administration (SSA) disability benefits.  Transcript at 
3-5 (2010).  The Board notes that the SSA records and the up-to-
date treatment records have not been associated with the claims 
file.  

In addition, the Board notes that the February 2007 rating 
decision reflects that the 50 percent evaluation for pulmonary 
tuberculosis was assigned under Diagnostic Code 6723, and 
increased to 60 percent based on the criteria in Diagnostic Code 
6844 pertaining to post-surgical residuals of restrictive lung 
disease (lobectomy, pneumonectomy, etc), as noted in the July 
2008 statement of the case.  

Diagnostic Code 6844 provides that post-surgical residuals of 
lobectomy will be rated under the general rating formula for 
restrictive lung diseases.  A 100 percent disability rating is 
assigned for findings that show FEV-1 less than 40 percent of 
predicted value, or; the ratio of FEV-1/FVC less than 40 percent, 
or; DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires outpatient 
oxygen therapy.  A 60 percent disability rating is assigned for 
FEV-1 of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the 
Veteran's SSA disability records, to include 
any decisions and the medical records, upon 
which any decision was based.  

2.  The AOJ should attempt to associate the 
relevant up-to-date records of treatment, to 
include inpatient records, with the claims 
file.  All records obtained should be 
associated with the claims file.  

3.  After the above has been accomplished to 
the extent possible, the AOJ should schedule 
the Veteran for a VA examination to determine 
the degree of impairment due to service-
connected pulmonary tuberculosis with 
segmental resection of the left upper lobe.  
The claims file must be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished.  The opinion in 
regard to the degree of impairment due to 
pulmonary tuberculosis with segmental 
resection of the left upper lobe, should 
include a finding in regard to any impact on 
employability, including whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), that this disability causes the 
veteran to be unable to obtain and retain 
substantially gainful employment.  If any 
increase in the degree of impairment is 
identified during the relevant period, the 
date of any increase should be reported, to 
the extent possible.  A complete rationale 
should accompany all opinions provided.  

4.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives herein and review all opinions 
obtained for adequacy.  Any further 
development necessary in that regard should 
be accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


